FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2021

                                     No. 04-21-00311-CV

IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., MINOR CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights that is governed by the standards set forth in Rule 6.2 of the Texas Rules of Judicial
Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is required to be brought to
final disposition within 180 days of the date the notice of appeal is filed. Id.

       Appellant’s brief was originally due on September 27, 2021 and was not filed. On
September 29, 2021, we ordered appellant’s appellate attorney, Ms. Maria Garza, to file
appellant’s brief or a motion for extension of time by October 4, 2021. On October 4, 2021, Ms.
Garza filed a motion requesting an extension of time until October 24, 2021 to file the brief.
After consideration, we GRANT the motion and ORDER Ms. Garza to file appellant’s brief by
October 25, 2021. If the brief is not filed by such date, this appeal will be abated to the trial
court for a hearing to determine: (1) whether counsel has abandoned this appeal; (2) if new
appellate counsel should be appointed; and (3) whether sanctions should be imposed against Ms.
Garza for failing to timely file appellant’s brief.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court